Citation Nr: 0508386	
Decision Date: 03/22/05    Archive Date: 04/01/05

DOCKET NO.  99-12 008	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder, currently rated as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

D. Havelka, Counsel



INTRODUCTION


The veteran's verified period of active military service is 
from January 1972 to March 1978.  This matter comes properly 
before the Board of Veterans' Appeals (Board) on appeal from 
the Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio (RO).  

The appeal is remanded to the RO via the Appeals Management 
Center in Washington, DC.  


REMAND

Review of the claims file reveals that, the veteran has not 
received the required notice under the Veterans Claims 
Assistance Act of 2000 (VCAA), with respect to the issue on 
appeal.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2004).  This must be done.  

The last VA Compensation and Pension examination of the 
veteran's service-connected post-traumatic stress disorder 
(PTSD) was in March 2001.  The VA outpatient treatment 
records subsequent to 2001 show a worsening of manifestations 
of PTSD.  Additionally, the evidence of record reveals that 
symptoms of the veteran's service-connected PTSD are highly 
variable in the nature of the disability picture, often 
requiring inpatient treatment.  Therefore, another 
examination of the veteran must be conducted.  The United 
States Court of Appeals for Veterans Claims (Court) has held 
that the "fulfillment of the statutory duty to assist . . . 
includes the conduct of a thorough and contemporaneous 
medical examination. . . ."  Green v. Derwinski, 1 Vet. App. 
121, 124 (1991).  

Accordingly, the case is remanded for the following 
development:

1.  Notification and development action 
required by the VCAA must be completed.  
In particular, the notification 
requirements and development procedures 
set forth at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 must be fully complied with 
and satisfied with respect an increased 
rating for PTSD.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

2. Request the veteran's recent VA mental 
health treatment records for the period 
from March 2003 to the present.  All 
information obtained should be made part 
of the file.  The RO should also obtain 
all the records of any treatment at VA 
facilities which are not already of 
record.  

3. The veteran should be accorded the 
appropriate VA Compensation and Pension 
examination to ascertain the current 
severity of his service-connected PTSD.  
All pertinent symptomatology and findings 
should be reported in detail.  Any 
indicated diagnostic tests and studies 
should be accomplished.  The entire claims 
folder and a copy of this remand must be 
made available to and reviewed by the 
examiner in conjunction with the 
examination.  The examination report 
should include a detailed account of all 
PTSD pathology found to be present.  If 
there are different psychiatric disorders 
than post-traumatic stress disorder, the 
examiner is must attempt to reconcile the 
diagnoses and should specify which 
symptoms are associated with each of the 
disorder(s).  If certain symptomatology 
cannot be disassociated from one disorder 
or another, it should be specified.  The 
examiner must comment upon the presence or 
absence, and the frequency or severity of 
the following symptoms due to the 
veteran's service-connected PTSD: 
depressed mood; anxiety; suspiciousness; 
panic attacks; chronic sleep impairment; 
mild memory loss (such as forgetting 
names, directions or recent events); 
flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; 
difficulty in understanding complex 
commands; impairment of short- and long-
term memory (e.g. retention of only highly 
learned material, forgetting to complete 
tasks); impaired judgment; impaired 
abstract thinking; disturbances of 
motivation or mood; difficulty in 
establishing and maintaining effective 
work and social relationships; suicidal 
ideation; obsessional rituals which 
interfere with routine activities; 
intermittently illogical, obscure, or 
irrelevant speech; near-continuous panic 
or depression affecting the ability to 
function independently, appropriately, or 
effectively; impaired impulse control 
(such as unprovoked irritability with 
periods of violence); spatial 
disorientation; neglect of personal 
appearance and hygiene; difficulty in 
adapting to stressful circumstances 
(including work or a worklike setting); 
inability to establish and maintain 
effective relationships; gross impairment 
in thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent 
danger of hurting self or others; 
intermittent inability to perform 
activities of daily living (including 
maintenance of minimal person hygiene); 
disorientation to time or place; and 
memory loss for names of close relatives, 
own occupation, or own name.  The examiner 
should also enter a complete multiaxial 
evaluation, and assign a Global Assessment 
of Functioning score together with an 
explanation of what the score represents 
in terms of his psychological, social, and 
occupational functioning.  The examiner 
must describe how the symptoms of PTSD 
affect the veteran's social and industrial 
capacity.  The report of examination must 
include a complete rationale for all 
opinions expressed.  

4.  The RO must notify the veteran that 
it is his responsibility to report for 
the examination and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2004).  In the 
event that the veteran does not report 
for the aforementioned examination, 
documentation should be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.

5.  Following the above, the RO should 
readjudicate the veteran's claim.  If the 
benefit on appeal is not granted in full, 
a supplemental statement of the case 
should be issued, and the veteran and his 
representative should be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



                  
_________________________________________________
	JOY A. MCDONALD 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


